                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 ROLANDO JIMENEZ,

                        Plaintiff,

                        v.                         Case No. 17-cv-2731 (CRC)

 KEVIN McALEENAN, Acting Secretary,
 U.S. Department of Homeland Security, 1

                        Defendant.

                                             ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that [21] Defendant’s Motion for Judgment on the Pleadings or, in the

alternative, for Summary Judgment is GRANTED IN PART.

       The motion is GRANTED in full with respect to Counts I, IV, VI, and VIII. Counts IV,

VI, and VIII—Plaintiff’s hostile work environment claims based on race, national origin, and

age—are DISMISSED for failure to exhaust. Count I—Plaintiff’s hostile work environment

claim based on prior EEO activity—is DISMISSED for failure to state a claim.

       The motion is DENIED in part with respect to Counts II, III, V, and VIII—Plaintiff’s

claims for retaliation based on prior EEO activity, and discrimination based on race, national

origin, and age. The motion is DENIED to the extent those claims are based on Events 3 through

13 and 17, as those labels are used in the accompanying Memorandum Opinion. The motion is




       1
         Acting Secretary Kevin McAleenan is automatically substituted for his predecessor
Kirstjen Nielson, who resigned on April 8, 2019. See Fed. R. Civ. P. 25(d).
      GRANTED to the extent those claims are based on Events 1, 2, 15, and 16.

      SO ORDERED.




                                                        CHRISTOPHER R. COOPER
                                                        United States District Judge

Date: August 20, 2019




                                            2
